Citation Nr: 9902540	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  92-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1952 to July 1960.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1993 and again in December 1996 at 
which times it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, for further development regarding the veteran's 
claim for service connection for a chronic acquired 
psychiatric disorder, to include PTSD, and his claim for a 
total rating based on unemployability by reason of service-
connected disabilities.  In December 1996, the Board also 
denied the veteran's claim for a rating in excess of 
40 percent for residuals of lumbar disc surgery.  

With regard to the claim for service connection for a chronic 
acquired psychiatric disorder, to include PTSD, it was noted 
that in the Board's remand in January 1993, it was asked that 
the veteran be accorded a psychiatric examination for the 
purpose of obtaining an opinion as to the etiology of any 
psychiatric disorder diagnosed, specifically, whether it was 
secondary to the veteran's service-connected back disorder.  
In 1996, the Board noted that the veteran was accorded an 
examination by a VA psychiatrist in November 1993, but the 
sole focus of his examination was whether or not the veteran 
had PTSD.  The examiner did not address the question as to 
the diagnosis or etiology of any other chronic acquired 
psychiatric disorder and its relationship, if any, to the 
veteran's service-connected low back disability.  In its 
December 1996 remand, the Board asked that this be rectified 
by scheduling the veteran for another psychiatric examination 
for the purpose of determining a true picture of the nature 
of the veteran's psychiatric status.  The veteran was 
accorded psychiatric examination by VA in August 1997.  He 
was given Axis I diagnoses of generalized anxiety disorder 
and features of PTSD.  Psychological testing was accorded the 
veteran in September 1997 and the Axis I diagnoses were 
somatoform disorder and PTSD.  

In a July 1998 communication the psychiatrist who conducted 
the August 1997 examination stated that with psychological 
testing results "barely above cutoff scale for PTSD and not 
strongly supportive of the condition, the diagnosis of PTSD 
is not warranted.  Therefore, generalized anxiety disorder 
remains as diagnosis for Axis I."  However, the psychiatrist 
made no comment as to whether or not there was any causal 
relationship between the generalized anxiety disorder and the 
veteran's service-connected low back disability.

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board creates the right to compliance 
with the orders contained in remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  If the failure to comply with 
prior remand directives would frustrate review of the claim, 
the claim must be remanded for compliance with those 
directives.  Evans v. West, No. 96-310 (U.S. Vet. App. Nov. 
10, 1998).  In this case, review of the veterans claim is 
frustrated by the lack of the requested medical opinion.

With regard to his employment status, in an August 1997 
communication the veteran indicated that he had worked at a 
number of jobs over the years.  He stated that he last worked 
from 1981 to 1990 as a sheet metal worker at the Tobyhanna 
Army Depot.  He indicated that since 1990 he had been on 
"disability OPM."  Of record is a communication from the 
Tobyhanna Army Depot, Tobyhanna, Pennsylvania, 18466-5077, 
indicating the veteran had been employed there from January 
1972 to April 1991 as a sheet metal worker.  The veteran was 
given disability retirement on April 5, 1991.  He was given 
"disability retirement," but the records associated with the 
determination are not in the claims folder.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a 
psychiatric disorder and any service-
connected disability since 1997.  After 
securing any necessary release of 
authorization, the RO should obtain 
copies of such records that are not in 
the claims folder.  

2.  The records pertaining to the 
veteran's award of disability benefits 
from the Office of Personnel Management 
should be obtained and associated with 
the claims folder.  

3.  The VA physician who examined the 
veteran in August 1997 and expressed an 
opinion as to the veteran's psychiatric 
status in July 1998 should be contacted 
and asked to provide a statement as to 
whether or not there is a causal 
relationship between the veteran's 
psychiatric disability and his service-
connected low back disability.  If the 
examiner indicates that there is a likely 
causal relationship, he should also be 
asked to comment on the impact the 
psychiatric disability has on the 
veteran's ability to maintain gainful 
employment.  If deemed advisable by the 
examiner or by the RO, additional VA 
psychiatric, orthopedic, and general 
medical examinations are authorized if it 
is believed these would be helpful in 
assessing the nature and extent of the 
disabilities at issue.

4.  If the examiner who expressed the 
opinion regarding the veteran's 
psychiatric status in July 1998 is not 
available, the veteran should be afforded 
a VA psychiatric examination and a social 
and industrial survey to determine the 
nature and severity of his psychiatric 
symptomatology and its etiology.  The 
examiner should provide the complete 
rationale for all opinions expressed.  
The examiner should comment on whether 
there is any relationship between the 
service connected back disability and the 
claimed psychiatric disability, and if 
such a relationship exists, the examiner 
should comment on the nature of that 
relationship.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, and upon consideration 
of the evidence of record, including all 
additional medical evidence received 
pursuant to this REMAND decision, the RO 
should readjudicate the issues in 
appellate status.  In particular, the RO 
should ensure that the requested opinion 
is in complete compliance with the 
directives of the remand, and if not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case 
and be afforded a reasonable period of time within which to 
respond thereto.  Thereafter, subject to current appellate 
procedures, the case should again be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
